           Case 2:20-cv-03451-CFK Document 20 Filed 02/12/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WHISKEY FLATS INC.,                    :       CIVIL ACTION
         Plaintiff,                    :
                                       :
      v.                               :       No. 20-3451
                                       :
AXIS INSURANCE COMPANY,                :
          Defendant.                   :


                                     ORDER

      AND NOW, this 12th day of February 2021, upon consideration of

Defendant’s Motion for Judgment on the Pleadings (ECF No. 15) and Plaintiff’s

response in opposition (ECF No. 17), it is hereby ORDERED that Defendant’s

Motion (ECF No. 15) is GRANTED.

      The Clerk of Court is directed to close this matter.

                                                     BY THE COURT:


                                                     /s/ Chad F. Kenney

                                                     CHAD F. KENNEY, JUDGE




                                           1
